

115 HR 3558 IH: Improve Access to Care for Our Female Veterans Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3558IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mrs. Brooks of Indiana (for herself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain improvements relating to inspections of
			 Department of Veterans Affairs medical facilities and improving care for
			 women.
	
 1.Short titleThis Act may be cited as the Improve Access to Care for Our Female Veterans Act. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)The Department of Veterans Affairs has policies in place to help ensure the privacy, safety, and dignity of women veterans when they receive care at its medical facilities.
 (2)A Government Accountability Office report found many instances of noncompliance with such policies. (3)Women veterans are the fastest growing cohort within the veteran community.
 (4)Women serve in every branch of the Armed Forces and represent nearly 15 percent of the members of the Armed Forces currently serving on active duty and 18 percent of members of the National Guard and reserve components.
 (5)The number of women veterans using the medical care provided by the Department of Veterans Affairs is expected to increase dramatically.
 (b)Sense of CongressIt is the sense of Congress that— (1)female veterans are put at risk by a system that is currently designed for men; and
 (2)the Department of Veterans Affairs should follow through with commitments to ensure female veterans can access services tailored to their needs.
				3.Improvement of inspections of Department of Veterans Affairs medical facilities and improvement of
			 care for women provided by Department of Veterans Affairs
 (a)Improvement of inspections processThe Secretary of Veterans Affairs shall strengthen the environment of care inspections process and oversight of such process by—
 (1)expanding the list of requirements that facility staff inspect for compliance to align with the women's health handbook of the Veterans Health Administration;
 (2)ensuring that all patient care areas of Department medical facilities are inspected as required; (3)clarifying the roles and responsibilities of Department medical facility staff responsible for identifying and addressing compliance; and
 (4)establishing a process to verify that noncompliance information reported by facilities to the Veterans Health Administration central office is accurate and complete.
				(b)Improvement of care for women
 (1)Monitoring of sex-specific care servicesTo improve care for women veterans, the Secretary of Veterans Affairs shall monitor women veterans' access to sex-specific care services under current and future community care contracts. Such monitoring shall include an examination of appointment scheduling and completion times, driving times to appointments, and reasons appointments could not be scheduled with community providers.
 (2)DefinitionsIn this subsection: (A)The term sex-specific care services means mammography, maternity care, and gynecology.
 (B)The term community care contract means an agreement described in section 101(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146).
					